EMPLOYMENT AGREEMENT
BETWEEN
BCB COMMUNITY BANK AND MICHAEL LESLER
This Employment Agreement (the “Agreement”) is made effective as of January 1,
2020 (the “Effective Date”), by and between BCB BANCORP INC. and BCB COMMUNITY
BANK, a New Jersey state-chartered bank (collectively the “Company” or the
“Bank”), with its principal offices at Bayonne, New Jersey, and MICHAEL LESLER
(“Executive”).
WHEREAS, the Bank wishes to assure itself of the continued services of Executive
for the period provided in this Agreement; and,
WHEREAS, in order to induce Executive to remain in the employ of the Bank and to
provide further incentive for Executive to achieve the financial and performance
objectives of the Bank, the parties desire to enter into this Agreement; and,
WHEREAS, the Bank desires to set forth the rights and responsibilities of
Executive and the compensation payable to Executive, as modified from time to
time.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
1.
POSITION AND RESPONSIBILITIES

During the term of this Agreement, Executive agrees to serve as Chief Operating
Officer and Executive Vice President of the Bank (the “Executive Position”), and
will perform all duties and will have all powers associated with such position
as set forth in the Job Description provided to Executive by the Bank and as may
be set forth in the Bylaws of the Bank.  In addition, Executive shall be
responsible for establishing the business objectives, policies and strategic
plans of the Bank, in conjunction with the Board of Directors of the Bank
(“Board”).  During the term of the Agreement, Executive also agrees to serve, if
elected, as an officer and/or director of any subsidiary or affiliate of the
Bank and in such capacity carry out such duties and responsibilities reasonably
appropriate to that office.
2.        TERM AND ANNUAL REVIEW
a. Term.  The term of this Agreement will begin as of the Effective Date and
will continue for twenty-four (24) calendar months (“Term”) thereafter. Said
Term shall automatically renew for twenty-four calendar months thereafter,
unless the Bank provides written notice of termination of this Agreement no less
than ninety (90) days prior to any such renewal or until such time as either
party terminates this Agreement as set forth herein.


b.    Annual Review.  On an annual basis, at least thirty (30) and not more than
ninety (90) days prior to the annual anniversary date of this Agreement, the
Compensation Committee (the “Committee”) of the Board will conduct a
comprehensive performance evaluation and review of Executive’s performance, and
the results thereof will be included in the Minutes of a Board meeting.


1

--------------------------------------------------------------------------------

  c.    Continued Employment Following Expiration of Term.  Nothing in this
Agreement shall mandate or prohibit a continuation of Executive’s employment
following the expiration of the term of this Agreement, upon such terms and
conditions as the Bank and Executive may mutually agree.
3. PERFORMANCE OF DUTIES
During the period of his employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods, and reasonable leaves of
absence, Executive will devote all of his business time, attention, skill and
efforts to the faithful performance of his duties under this Agreement,
including activities and duties directed by the Board.  Notwithstanding the
preceding sentence, subject to the approval of the Board, Executive may serve as
a member of the board of directors of business, community and charitable
organizations, provided that in each case such service shall not materially
interfere with the performance of his duties under this Agreement, adversely
affect the reputation of the Bank or any other affiliates of the Bank, or
present any conflict of interest.  Executive will submit on or before the annual
anniversary date of this Agreement to the Board for its review and approval, a
list of organizations in which Executive is participating or proposes to
participate.  Such service to and participation in outside organizations will be
presumed for these purposes to be for the benefit of the Bank, and the Bank will
reimburse Executive his reasonable expenses associated therewith, to the extent
Executive’s expenses are not reimbursed by such organizations.  The failure of
Executive to submit and/or the Board to approve the list of organizations in a
timely manner shall not otherwise prohibit Executive from serving on or
participating in these organizations.

4.  COMPENSATION, BENEFITS AND REIMBURSEMENT
a. Base Salary.  The Bank agrees to pay or cause to be paid to Executive for
Executive’s services an annual base salary at the gross rate prior to taxes and
other withholdings of $331,000.00 (“Base Salary”) for the 2020 calendar year.
This Base Salary shall be subject to annual review and adjustment pursuant to
Section 2(b) commensurate with compensation of similar executives of
similarly-sized financial institutions located in the same geographic region.
Such Base Salary will be payable in accordance with the customary payroll
practices of the Bank. 
b. Annual Bonus. The Bank under the direction of the Compensation Committee may
pay or cause to be paid to Executive an annual cash incentive bonus in an amount
up to fifty (50%) percent of the Base Salary. Any such Bonus shall be paid at
such time or times and in such manner as directed by the Compensation Committee
jointly during the term of this Agreement.
c. Incentive Compensation.  Executive shall be entitled to participate in any
other incentive compensation and bonus plans or arrangements of the Bank or the
Company.  Any incentive compensation will be paid in accordance with the terms
of such plans or arrangements, or on a discretionary basis by the Compensation
Committee.  Nothing paid to the Executive under any such plans or arrangements
will be deemed to be in lieu of other compensation to which the Executive is
entitled under this Agreement.
d. Benefit Plans.  Executive will be entitled to participate in all employee
benefit plans, arrangements and perquisites offered to employees and executives
of the Company or the Bank.  Without limiting the generality of the foregoing
provisions of this Section 4(c), Executive also will be entitled to participate
in any employee benefit plans including, but not limited to, stock benefit
plans, retirement plans, supplemental retirement plans, pension plans,
profit-sharing plans, health-and-accident plans, or any other employee benefit
plan or arrangement made available by the Bank in the future to its senior
executives and key management employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans and
arrangements.


2

--------------------------------------------------------------------------------

e. Health, Dental, Life and Disability Coverage.  The Bank shall provide
Executive with life, medical, dental and disability coverage made available by
the Bank to its senior executives and key management employees, subject to and
on a basis consistent with the terms, conditions and overall administration of
such coverage.
f. Vacation and Leave.  Executive will be entitled to paid vacation time each
year during the term of this Agreement measured on a fiscal or calendar year
basis, as well as sick leave, holidays and other paid absences in accordance
with the Bank’s policies and procedures for senior executives.  Any unused paid
time off during an annual period will be treated in accordance with the Bank’s
personnel policies as in effect from time to time.
g.    Expense Reimbursements.  The Bank will reimburse Executive for all
reasonable travel, entertainment and other reasonable expenses incurred by
Executive during the course of performing his obligations under this Agreement,
including, without limitation, fees for memberships in such organizations as
Executive and the Board mutually agree are necessary and appropriate in
connection with the performance of his duties under this Agreement, upon
substantiation of such expenses in accordance with applicable policies and
procedures of the Bank.  All reimbursements pursuant to this Section 4(g) shall
be paid promptly by the Bank.


5. WORKING FACILITIES
Executive’s principal place of employment will be at such place as directed by
the Board.  The Bank will provide Executive at his principal place of employment
with a private office, secretarial and other support services and facilities
suitable to his position with the Bank and necessary or appropriate in
connection with the performance of his duties under this Agreement.
6. TERMINATION AND TERMINATION PAY 
Subject to Section 7 of this Agreement which governs the occurrence of a Change
in Control, Executive’s employment under this Agreement may be terminated in the
following circumstances:


3

--------------------------------------------------------------------------------

a. Death.  Executive’s employment under this Agreement will terminate upon his
death during the term of this Agreement, in which event Executive’s estate or
beneficiary will receive the compensation due to Executive through the last day
of the calendar month in which his death occurred and vested rights and benefits
earned through the date of the Agreement.  The Bank will continue to provide to
Executive’s immediate family members, provided said immediate family members are
so eligible, for one (1) year after Executive’s death non-taxable medical and
dental coverage substantially comparable (and on substantially the same terms
and conditions) to the coverage maintained by the Bank for Executive and his
family immediately prior to Executive’s death.
b. Retirement.  This Agreement will terminate upon Executive’s “Retirement”
under the retirement benefit plan or plans of the Bank in which the Executive
participates.  Executive will not be entitled to the termination benefits
specified in Sections 6 or 7 hereof in the event of termination due to
Retirement.
c. Disability.  Termination of Executive’s employment based on “Disability”
shall mean termination because of any permanent and total physical or mental
impairment that restricts Executive from performing all the essential functions
of normal employment.  A determination as to whether Executive has suffered a
disability shall be made by the Board with objective medical input.  In the
event of termination due to Disability, Executive will be entitled to disability
benefits, if any, provided under a long term disability plan sponsored by the
Bank, if any.
In the event the Board determines that Executive is Disabled, Executive will no
longer be obligated to perform services under this Agreement.  Upon Executive’s
termination due to Disability, the Bank will cause to continue to provide to
Executive life insurance and non-taxable medical and dental coverage
substantially comparable (and on substantially the same terms and conditions) to
the coverage maintained by the Company or the Bank for Executive immediately
prior to termination for Disability.  This coverage shall cease upon the earlier
of (i) three (3) years from the date of termination, or (ii) the date Executive
becomes eligible for Medicare coverage; provided further that if Executive is
covered by family coverage or coverage for self and spouse, then Executive’s
family or spouse shall continue to be covered for the remainder of the three (3)
year period, or in the case of the spouse, until the spouse becomes eligible for
Medicare coverage or obtains health care coverage elsewhere, whichever period is
less.
d. Termination for Cause.
(i) The Board may by written notice to Executive in the form and manner
specified in this paragraph, immediately terminate the Executive’s employment at
any time for cause (“Cause”). Executive shall have no right to receive
compensation or other benefits for any period after termination for Cause,
except for earned but unpaid Base Salary plus payment and vested benefits.
Termination for Cause shall mean termination (as determined by the Bank in good
faith) because of the Executive’s:


4

--------------------------------------------------------------------------------

(1)
material act of fraud or dishonesty in performing Executive’s duties on behalf
of the Bank;

(2)
willful misconduct that, in the judgment of the Board, will likely cause
material economic damage to the Bank or injury to the business reputation of the
Bank;

(3)
incompetence (in determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the commercial banking 
industry);

(4)
breach of fiduciary duty;

(5)
intentional failure to perform stated duties under this Agreement after written
notice thereof from the Board;

(6)
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflect adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a regulatory order;

(7)
material breach of any provision of this Agreement; or,

(8)
willful engagement in conduct which constitutes a violation of the established
written policies or procedures of the bank regarding the conduct of its
employees.

(ii) Executive’s termination for Cause will not become effective unless the
Board has delivered to Executive a copy of a notice of termination in accordance
with Section 8(a) hereof. Executive shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to the Executive a
notice of termination, which shall include a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the disinterested members
of the Board, stating that the Executive was guilty of the conduct described
above and specifying the particulars of such conduct.


e. Voluntary Termination by Executive  In addition to the Executive’s other
rights to terminate employment under this Agreement, the Executive may
voluntarily terminate employment during the term of this Agreement upon at least
sixty (60) days prior written notice to the Board.  Upon Executive’s voluntary
termination, the executive will only receive compensation and vested rights and
benefits earned through the date of termination, unless otherwise agreed by the
Company, or the Bank, and the Executive.  Following termination of employment
under this Section, the Executive will be subject to the restrictions set forth
in Section 9 of this Agreement.


5

--------------------------------------------------------------------------------

f. Termination Without Cause.
(i) The Bank may, by written notice to Executive, immediately terminate his
employment at any time for a reason other than for cause (a termination “Without
Cause”). Any termination of Executive’s employment, other than Termination for
Cause, shall have no effect on or prejudice the vested rights of Executive under
the Bank’s qualified or non-qualified retirement, pension, savings, thrift,
profit-sharing or stock bonus plans, group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans or other employee benefit plans or programs, or
compensation plans or programs in which Executive was a participant.
(ii) In the event of termination under this Section 6(e), the Bank shall pay
Executive or, in the event of Executive’s subsequent death, Executive’s estate,
the amount equal to Executive’s Base Salary through the remaining Term or
applicable renewal as set forth in this Agreement.  Such payment shall be
payable within thirty (30) days following Executive’s date of termination, and
will be subject to applicable withholding taxes.
(iii)  In addition, the Bank will continue to provide to Executive with life
insurance coverage and non-taxable medical and dental insurance coverage
substantially comparable (and on substantially the same terms and conditions) to
the coverage maintained by the Bank for Executive immediately prior to his
termination.  Such life insurance coverage and non-taxable medical and dental
insurance coverage shall cease upon the earlier of (i) the greater of one (1)
calendar year or the end of the term of this Agreement, subject to applicable
renewals, whichever is longer; (ii) with respect to each such coverage (e.g.,
life insurance, medical and/or dental coverage), the date on which such
substantially comparable coverage is made available to the Executive through
subsequent employment; or (3) the date Executive becomes eligible for Medicare
coverage.

       g. Termination and Board Membership.  To the extent Executive is a member
of the board of directors of the Bank, or any of its affiliates and
subsidiaries, on the date of termination of employment with the Bank, unless
mutually agreed, said termination of employment shall be deemed automatic
resignation by Executive from any and all of the boards of directors, and such
resignation will not be conditioned upon any event or payment.

7. CHANGE IN CONTROL
a. Change in Control Defined.  For purposes of this Agreement, a “Change in
Control” shall mean a change in the effective control of the Company or Bank,
and shall be deemed to occur on the earliest of any of the following events:
(i) MERGER:  The Company or the Bank merges into  or consolidates with another
corporation, or merges another corporation into the Company or the Bank, and as
a result less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;




6

--------------------------------------------------------------------------------

(ii) ACQUISITION OF SIGNIFICANT SHARE OWNERSHIP:  There is filed or required to
be filed a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(D) or 14(D) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner of 25% or more of a class of
the Company’s voting securities; or
(iii) SALE OF ASSETS:  The Company sells to a third party all or substantially
all of its assets.


b. Change In Control Benefits. Upon the occurrence of a Change in Control, the
Bank shall pay Executive a lump sum cash payment equal to two (2x) times the
annual Base Salary of the Executive at the time of a Change in Control. Such
payment shall be payable within thirty (30) days following the date of the
Change in Control, and will be subject to all applicable withholding taxes.
Notwithstanding the foregoing, the cash payment made pursuant to this Section
7(b) shall be made in lieu of any cash payments which may be subsequently
triggered pursuant to Section 6 hereof.
c. 280G Cutback.  Notwithstanding anything in this Agreement to the contrary, in
no event shall the aggregate payments or benefits to be made or afforded to
Executive under this Agreement, either as a stand-alone benefit or when
aggregated with other payments to, or for the benefit of, Executive that are
contingent on a Change in Control, constitute an “excess parachute payment”
under Section 280G of the Internal Revenue Code (“Code”) or any successor
thereto, and in order to avoid such a result, Executive’s benefits hereunder
shall be reduced, if necessary, to an amount, the value of which is one dollar
($1.00) less than an amount equal to three (3) times Executive’s “base amount,”
as determined in accordance with Code Section 280G.  In the event a reduction is
necessary, the cash severance payable pursuant to this Section 7 hereof shall be
reduced by the minimum amount necessary to result in no portion of the payments
and benefits payable by the Bank under this Section 7 being non-deductible
pursuant to Code Section 280G and subject to excise tax imposed under Code
Section 4999.
8. NOTICE REQUIREMENTS
a. Notice of Termination.  A “notice of termination” shall mean a written notice
which shall indicate the specific termination provision in this Agreement relied
upon as a basis for termination of Executive’s employment.
b. Date of Termination.  “Date of termination” shall mean: (i) if Executive’s
employment is terminated for Disability, thirty (30) days after a notice of
termination is given (provided that he shall not have returned to the
performance of his duties on a full-time basis during such thirty (30) day
period); or (ii) if Executive’s employment is terminated for any other reason,
the date specified in the notice of termination.


7

--------------------------------------------------------------------------------

c. Good Faith Resolution.  If the party receiving a notice of termination
desires to dispute or contest the basis or reasons for termination, the party
receiving the notice of termination must notify the other party within ten (10)
calendar days after receiving the notice of termination that such a dispute
exists, and shall pursue the resolution of such dispute in good faith and with
reasonable diligence pursuant to Section 19 of this Agreement.  During the ten
(10) days after receiving notice of termination and during the pendency of any
such dispute, the Bank shall not be obligated to pay Executive compensation or
other payments beyond the date of termination.  Any amounts paid to Executive
upon resolution of such dispute under this Section shall be offset against or
reduce any other amounts which may be due under this Agreement.
9. POST-TERMINATION OBLIGATIONS
a. Non-Solicitation.  Executive hereby covenants and agrees that, if Executive’s
employment with the Bank is terminated under Sections 6(b) - (e) of this
Agreement, for a period of one (1) year following termination of employment with
the Bank (other than a termination of employment following a Change in Control),
Executive shall not, without the written consent of the Bank, either directly or
indirectly:
(i) solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Bank, or any of its respective
subsidiaries or affiliates, to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any business whatsoever which competes with the business of the
Bank, or any of its direct or indirect subsidiaries or affiliates, which has
headquarters or offices within twenty-five (25) miles of any location(s) in
which the Bank has business operations or has filed an application for
regulatory approval to establish business operations;
(ii) solicit, provide any information, advice or recommendation, or take any
other action intended (or that reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of the Bank to
terminate an existing business or commercial relationship with the Bank.


b. Confidentiality.  Executive recognizes and acknowledges that the knowledge of
the business activities, plans for business activities, and all other
proprietary information of the Bank, as it may exist from time to time, are
valuable, special and unique assets of the business of the Bank.  Executive will
not, during or after the term of his employment, disclose any knowledge of the
past, present, planned or considered business activities or any other similar
proprietary information of the Bank to any person, firm, corporation, or other
entity for any reason or purpose whatsoever unless expressly authorized by the
Board or required by law.  Notwithstanding the foregoing, Executive may disclose
any knowledge of banking, financial and/or economic principles, concepts or
ideas which are not solely and exclusively derived from the business plans and
activities of the Bank.  Further, Executive may disclose information regarding
the business activities of the Bank to any bank regulator having regulatory
jurisdiction over the activities of the Bank pursuant to a formal regulatory
request.  In the event of a breach or threatened breach by Executive of the
provisions of this Section, the Bank will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Bank or any
other similar proprietary information, or from rendering any services to any
person, firm, corporation, or other entity to whom such knowledge, in whole or
in part, has been disclosed or is threatened to be disclosed.  Nothing herein
will be construed as prohibiting the Bank from pursuing any other remedies
available to the Bank for such breach or threatened breach, including the
recovery of damages from Executive.


8

--------------------------------------------------------------------------------

c. Information/Cooperation.  Executive shall, upon reasonable notice, furnish
such information and assistance to the Bank as may be reasonably requested by
the Bank, in connection with any litigation in which it or any of its
subsidiaries or affiliates is, or may become, a party; provided, however, that
Executive shall not be required to provide information or assistance with
respect to any litigation between Executive and the Bank or any other
subsidiaries or affiliates.
d. Reliance.  All payments and benefits to Executive under this Agreement shall
be subject to Executive’s compliance with this Section 9, to the extent
applicable.  The parties hereto, recognizing that irreparable injury will result
to the Bank, its business and property in the event of Executive’s breach of
this Section 9, agree that, in the event of any such breach by Executive, the
Bank will be entitled, in addition to any other remedies and damages available,
to an injunction to restrain the violation hereof by Executive and all persons
acting for or with Executive. Executive represents and admits that Executive’s
experience and capabilities are such that Executive can obtain employment in a
business engaged in other lines of business than the Bank, and that the
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood.  Nothing herein will be construed as prohibiting the Bank
from pursuing any other remedies available to them for such breach or threatened
breach, including the recovery of damages from Executive.
10. SOURCE OF PAYMENTS/RELEASE
a. All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.
b. Notwithstanding anything to the contrary in this Agreement, Executive shall
not be entitled to any payments or benefits under this Agreement unless and
until Executive executes an unconditional release of any claims against the
Bank, and its affiliates, including its officers, directors, successors and
assigns, releasing said persons from any and all claims, rights, demands, causes
of action, suits, arbitrations or grievances relating to the employment
relationship other than claims for benefits under tax-qualified plans or other
benefit plans in which Executive is vested, claims for benefits required by
applicable law or claims with respect to obligations set forth in this Agreement
that survive the termination of this Agreement.


9

--------------------------------------------------------------------------------

11. CLAWBACK AND FORFEITURE.  Notwithstanding any other provision to the
contrary contained herein, the right of Executive or his estate or other
beneficiaries shall forfeit all rights to receive or retain all payments and
benefits provided, and shall reimburse the Bank for all such payments and
benefits received, pursuant to Sections 4, 6 and 7:
a. Executive breaches any of his agreements contained in Section 9;
b. Executive makes, except as required by law, any disparaging remark, orally or
in writing, about the Bank or about its operations except to those persons who
have a need to know and a corresponding fiduciary or contractual obligation to
keep such conversations confidential, provided that this obligation shall not
prohibit Executive from enforcing or defending any legal right he may have at
law or in equity in appropriate legal proceedings against any other person;
c. Any financial statement filed is materially misleading as to the Bank’s
results of operation for a fiscal year or the Bank financial condition at the
end of a fiscal year during which Executive was the chief operating officer
because of (i) any overstatement of the amount of one or more items of income or
understatement of the amount of one or more items of expense or other charges
against income for such fiscal year; or (ii) any material overstatement in value
of any one or more items of assets or understatement in value of any one or more
items of liabilities at the end of such fiscal year;
d.    Executive, directly or indirectly, falsified or cause to be falsified, any
book, record, or account or made or caused to be made a materially false or
misleading statement, or omitted to state, or caused another person to omit to
state, any material fact necessary in order to make statements made.
12. REQUIRED REGULATORY PROVISIONS
a. Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Bank, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.
b. Notwithstanding anything else in this Agreement to the contrary, Executive’s
employment shall not be deemed to have been terminated unless and until
Executive has a "Separation from Service" within the meaning of Code Section
409A.  For purposes of this Agreement, a “Separation from Service” shall have
occurred if the Bank and Executive reasonably anticipate that either no further
services will be performed by Executive after the date of the termination
(whether as an employee or as an independent contractor) or the level of further
services performed is less than 50% of the average level of bona fide services
in the thirty-six (36) months immediately preceding the termination.  For all
purposes hereunder, the definition of Separation from Service shall be
interpreted consistent with Treasury Regulation Section 1.409A-1(h)(ii).


10

--------------------------------------------------------------------------------

c. Notwithstanding the foregoing, in the event the Executive is a "Specified
Employee" (as defined herein), then, solely, to the extent required to avoid
penalties under Code Section 409A, the Executive’s payments shall be delayed
until the first day of the seventh month following the Executive’s Separation
from Service.  A “Specified Employee” shall be interpreted to comply with Code
Section 409A and shall mean a key employee within the meaning of Code Section
416(i) (without regard to paragraph 5 thereof), but an individual shall be a
“Specified Employee” only if the Bank or Company is or becomes a publicly traded
company.
13. NO ATTACHMENT
Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.
14. ENTIRE AGREEMENT; MODIFICATION AND WAIVER
a. This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof, except that the parties acknowledge that this Agreement shall not affect
any of the rights and obligations of the parties  under any agreement or plan
entered into with or by the Bank pursuant to which Executive may receive
compensation or benefits except as set forth in Section 6(d) hereof.
b. This Agreement may not be modified or amended except by an instrument in
writing signed by each of the parties hereto.
c. No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.
d. The terms defined in this Agreement have the meanings assigned to them in
this Agreement, and they include the plural as well as the singular, and the use
of any gender herein shall be deemed to include the other gender.
15.  SEVERABILITY
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.


11

--------------------------------------------------------------------------------

16.       HEADINGS FOR REFERENCE ONLY
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
17.  GOVERNING LAW
This Agreement shall be governed by the laws of the State of New Jersey, but
only to the extent not superseded by federal law.
18.  ARBITRATION
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding, confidential arbitration, as an
alternative to civil litigation and without any trial by jury to resolve such
claims, conducted by a single arbitrator mutually acceptable to the Bank and
Executive, sitting in a location selected by the Bank within twenty-five (25)
miles from the main office of the Bank, in accordance with the rules of the
American Arbitration Association’s National Rules for the Resolution of
Employment Disputes then in effect.  Judgment may be entered on the arbitrator’s
award in any court having jurisdiction.
19. INDEMNIFICATION
Insurance.  During the term of this Agreement, the Bank will provide Executive
with coverage under a directors’ and officers’ liability policy, at the Bank’s
expense, that is at least equivalent to the coverage provided to directors and
senior executives of the Bank.


20. SUCCESSORS AND ASSIGNS
The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise to all or substantially all the
business or assets of the Bank, to expressly and unconditionally assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.
21.     ATTORNEYS' FEES AND COSTS
If any action is brought by either party against the other party to enforce the
terms of this Agreement, the prevailing party shall be entitled to recover from
the other party the reasonable attorneys' fees and costs incurred by the
prevailing party in connection with the prosecution or defense of such action.


12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
dates set forth below.





   
BCB COMMUNITY BANK
     
February 24, 2020
By:
/s/ Thomas Coughlin

Name:  Thomas Coughlin
Title:    President nad Chief Executive Officer
         
EXECUTIVE
     
February 24, 2020
By:
/s/ Michael Lesler

Name: Michael Lesler
     



13